DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 25 March 2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 10-13, 20-23 and 26-28 are rejected under 35 U.S.C. 103 as being obvious over Yu et al. (US 2014/0010178 A1) in view of Zhang et al. (US 2022/0069884 A1).
	Regarding claims 1, 11, 21 and 26, YU et al. disclose a method of wireless communication of a user equipment (UE), comprising:
	receiving, from at least one of a first base station or a first transmission-reception point (TRP), a configuration for a beam pair including an uplink (UL) beam and a downlink (DL) beam, and
	
	transmitting at least one random access channel (RACH) message of a RACH procedure via a UL beam while receiving DL information via the DL beam.
	([0056]: “the SS 116 measures and selects a transmission/reception beam pair of the best channel state (Tx and Rx best beam pair), and stores information of a best transmission/reception beam pair.  In block 330B, the SS 116 attempts system entry through a random access channel.”)
	([0078]: “The BS 102 detecting a corresponding RACH sequence in a random access channel selects one or more best uplink transmission/reception beam pairs, and transmits an RACH response message by using best downlink transmission beam information received from the SS 116.”)
	([0049]: “the RACH response message 355 includes information about the selected best uplink transmission beam.”) 

    PNG
    media_image1.png
    577
    841
    media_image1.png
    Greyscale

	Yu et al. fails to disclose at least one of the UE or the at least one of the first base station or the first TRP operating in the full duplex (FD) mode.
	Zhang et al. in the same field of invention, teach method and system for receive and transmit beam pairing in Full Duplex system. 
	([0061]: “two pairs are needed for FD transmission, where one is used for downlink (DL) and the other is used for uplink (UL).  A DL channel is shown to include a transmit/receive pair that include base station transmit beam 104a and UE receive beam 106a.  A UL channel is shown to include a transmit/receive pair that include UE transmit beam 106b and base station receive beam 104b.”).

    PNG
    media_image2.png
    629
    365
    media_image2.png
    Greyscale

	([0036]: “the set of candidate beams that could be used for full duplex communication between the base station and the UE”).
Zhang et al. further teach “[0036]: “physical uplink control channel (PUCCH) transmitted on a plurality of beams at the apparatus; or random access channel (RACH) transmitted on a plurality of beams at the apparatus.”


    PNG
    media_image3.png
    689
    507
    media_image3.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claims invention to implement transmitting at least one random access channel (RACH) message of a RACH procedure via the UL beam while receiving DL information via the DL beam, at least one of the UE or the at least one of the first base station or the first TRP operating in a full duplex (FD) mode.
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Zhang et al. with Yu et al. so to transmit and receive beam pairing in full duplex system.

	Regarding claims 2, 12, 22 and 27, Yu et al. teach wherein the at least one RACH message is transmitted via the UL beam to the at least one of the first base station or the first TRP (see figure 3A), see also figure 1A of Zhang et al.

	Regarding claims 3, 13, 23 and 28, Zhang et al. further teach wherein the DL information is based on at least one of the synchronization signal block (SSB), a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), or a channel state information-reference signal (CSI-RS).
	([0017]: “receiving, by the apparatus, the CSI-RS transmitted by the base station, measuring, by the apparatus, signal strength information pertaining to the CSI-RS; and 
	([0108]: “for the SRS for self-interference/isolation estimation, the base station can indicate to the UE a set of SSB and/or CSI-RS, which are likely derived from the previously performed DL beam reporting.”)

6.	Claims 6-7, 16-17, 25 and 30 are rejected under 35 U.S.C. 103 as being obvious over Yu et al. (US 2014/0010178 A1) in view of Zhang et al. (US 2022/0069884 A1) further in view of Charbit et al. (US 2020/0187264 A1).
	Regarding claims 6-7, 16-17, 25 and 30, Yu et al. in view of Zhang et al. fail to disclose wherein the at least one RACH message includes a first portion corresponding to a preamble portion or a control portion and a second portion corresponding to a payload portion; and wherein the RACH procedure is at least one of a two-step RACH procedure based on a message (Msg) A or a Msg B, or a four-step RACH procedure based on a Msg 1 and a Msg 3 or a Msg 2 and a Msg 4.
	Charbit et al. in the same field of invention, disclose the claimed features.
	([0022]: “Referring to part (B) of FIG. 2, in the two-step RACH procedure, as step A, UE 110 may perform LBT before transmitting a first message or message A (MsgA) to network node 125.  The MsgA may be seen as a combination of Msg1 and Msg3 of the four-step RACH procedure in that MsgA may include a RA preamble and payload.  In response to receiving MsgA, at step B, network node 125 may perform LBT before transmitting a second message or message B (MsgB) to UE 110.  The MsgB may be seen as a combination of Msg2 and Msg$ of the four-step RACH procedure in that MsgB may include a RA response and a contention resolution.”)

    PNG
    media_image4.png
    585
    869
    media_image4.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Charbit et al. with Yu et al. in view of Zhang et al. so to implement 2-step RACH procedure and/or four-step RACH procedure.

7.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Yu et al. (US 2014/0010178 A1) in view of Zhang et al. (US 2022/0069884 A1) further in view of Li et al. (US 2019/0387546 A1).
	Regarding claims 8 and 18, Yu et al. in view of Zhang et al. fail to disclose wherein the at least one RACH message and the DL information are at least one of frequency division multiplexed (FDMed) or spatial division multiplexed (SDMed).
	Li et al. in the same field of invention, disclose FDMed RACH occasions, see para. [0284]-[0288].
	Li et al. teach ([0291]: “ when the UE is assigned with multiple FDM’ed RACH occasions on different nominal channel bandwidths within the same UL BWP (e.g., this can happen when the maximum number of supported FDM’ed ROs is higher than 8 with 30 kHz RACH SCS, and/or the FDM’ed ROs are non-consecutive in frequency domain), and that RN-U PRACH LBT can be performed over the nominal channel bandwidth of the unlicensed band according to Component 1, then the UE can perform multiple LBT processes in parallel, with each LBT process being performed over the nominal channel bandwidth wherein the UE is assigned with RACH occasion(s).  As a result, the UE has higher chance in successfully transmitting the PRACH.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Li et al. with Yu et al. in view of Zhang et al.

	Regarding claims 9 and 19, Li et al. further teach wherein each of the UL beam and the DL beam correspond to at least one of a fully overlapped frequency band, a partially overlapped frequency band, or a non-overlapped frequency band.
	([0337]: “NR-U can also support FDM’ed PRACH interlaces within the nominal BW (or UL BWP); and the FDM’ed PRACH interlaces can be consecutive in frequency domain in the sense that the clusters across different interlaces are consecutive and non-overlapping.”)

	Regarding claims 10 and 20, Yu et al. fail to teach wherein the configuration for the beam pair including the UL beam and the DL beam is received via at least one of downlink control information (DCI), radio resource control (RRC) signaling, or a medium access control-control element (MAC-CE).
	Yu et al. however suggest ([0045]: “The broadcast channel includes Random Access Channel (RACH) configuration information.  In place of the broadcasting channel, a Medium Access Control (MAC) message of other type broadcasted by the BS 102 can be used.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to use at least one of DCI, RRC or MAC-CE in Yu et al.
Allowable Subject Matter
8.	Claims 4-5, 14-15, 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record fail to teach or fairly suggest in combination wherein at least one RACH message is transmitted via the UL beam to at least one of a second base station or a second TRP that is different from the at least one of the first base station or the first TRP.
	The allowable subject matter describes in figure 4 of the application.

    PNG
    media_image5.png
    663
    948
    media_image5.png
    Greyscale

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412